       Case 1:20-cv-00512-SCY-KRS Document 1 Filed 05/27/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


AYANNA KEISHA BROWN,

                      Plaintiff,

v.                                                          No.

EQUIFAX INFORMATION SERVICES LLC,

                      Defendant.


                                   NOTICE OF REMOVAL

       Without submitting to the jurisdiction of this Court and without waiving any available

defenses, Defendant EQUIFAX INFORMATION SERVICES LLC, erroneously named in the

Complaint as Equifax Credit Information Services, Inc. ("Equifax"), by counsel, and pursuant

to 28 U.S.C. §§ 1331, 1441, and 1446, hereby removes this action from the Second Judicial District

Court, Bernalillo County, State of New Mexico to the United States District Court for the District

of New Mexico. Removal is warranted under 28 U.S.C. § 1441(a) because this Court has original

jurisdiction over Plaintiff’s Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) claim

under 28 U.S.C. § 1331. In support of this Notice of Removal, Equifax states as follows:

                                       BACKGROUND

       1.      On April 23, 2020, Plaintiff filed an action in the Second Judicial District Court

captioned Ayanna Keisha Brown v. Equifax Credit Information Services, Inc., Case No. D-202-

CV-2020-01853 (the “Complaint”). Equifax was served on April 27, 2020. In her Complaint,

Plaintiff alleged violations of the FCRA.
       Case 1:20-cv-00512-SCY-KRS Document 1 Filed 05/27/20 Page 2 of 3



                                  TIMELINESS OF REMOVAL

       2.        The Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because it has

been filed within thirty days of service of the Complaint upon Defendant. See 28 U.S.C. § 1446(b).

                            FEDERAL QUESTION JURISDICTION

       3.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because Plaintiff’s FCRA claim arises from the Constitution, laws, or treaties of the United States.

Accordingly, this action is removable to this Court pursuant to 28 U.S.C. § 1441(a).

                                              VENUE

       4.        Venue lies in the District of New Mexico pursuant to 28 U.S.C. §§ 1441(a) and

1446(a). This action originally was brought in the Second Judicial District Court, Bernalillo

County, State of New Mexico.

                                     NOTICE OF REMOVAL

       5.        Notice of this Notice of Removal will promptly be served on Plaintiff and the Clerk

of the Second Judicial District Court, Bernalillo County, State of New Mexico.

       6.        Pursuant to 28 U.S.C. § 1446(a), a copy of all process and pleadings served upon

Equifax to date is attached. See Exhibit A.

       7.        No previous application has been made for the relief requested herein.

       WHEREFORE, Equifax respectfully removes this action from the Second Judicial District

Court, Bernalillo County, State of New Mexico, bearing Case Number D-202-CV-2020-01853,

to this Court.
       Case 1:20-cv-00512-SCY-KRS Document 1 Filed 05/27/20 Page 3 of 3



                                                    WIGGINS, WILLIAMS & WIGGINS
                                                    A Professional Corporation



                                                    By       /s/ Patricia G. Williams
                                                     Patricia G. Williams
                                                    Attorneys for Equifax
                                                    1803 Rio Grande Blvd., N.W. (87104)
                                                    P.O. Box 1308
                                                    Albuquerque, New Mexico 87103-1308
                                                    (505) 764-8400



I HEREBY CERTIFY that on the 27th day of May, 2020,
I filed the foregoing electronically through the CM/ECF system,
which caused all parties or counsel of record to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing and
by email to:

       Robert D. Mueller, Attorney for Plaintiff
       Mbuna4@gmail.com


/s/ Patricia G. Williams
Patricia G. Williams
